Judgment, Supreme Court, Bronx County (Joseph Mazur, J.), rendered June 28, 1994, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
In this case governed by People v Ryan (82 NY2d 497), the People established beyond a reasonable doubt, both that defendant was aware that he possessed cocaine and that he was aware that the aggregate weight of the cocaine exceeded half an ounce. Defendant’s knowledge could properly be inferred from the People’s proof that, in the middle of the night in a drug-prone area, defendant possessed 248 uniformly packaged vials of cocaine on his person, the weight of which exceeded the statutory threshold. Concur—Sullivan, J. P., Ellerin, Ross, Tom and Mazzarelli, JJ.